Case 1:20-cr-00085-TSK-MJA Document 56 Filed 01/27/21 Page 1 of 4 PageID #: 134



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                    Plaintiff,

       v.                                     Crim. Action No.: 1:20CR85-3
                                                            (Judge Kleeh)

 JOANNA MASIAS,

                    Defendant.

    ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 55],
       ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On January 7, 2021, the Defendant Joanna Masias (“Masias”),

 appeared before United States Magistrate Judge Michael J. Aloi and

 moved for permission to enter a plea of GUILTY to Count Two of the

 Indictment, charging her with Attempt to Introduce a Prohibited

 Object (Narcotic), in violation of Title 18, U.S.C., Sections

 1791(a)(1) and 1791(b)(1).          This Court referred Defendant’s plea

 of guilty to the magistrate judge for the purpose of administering

 the allocution, pursuant to Federal Rule of Criminal Procedure 11,

 making     a   finding   as   to   whether   the   plea   was   knowingly   and

 voluntarily entered, and recommending to this Court whether the

 plea should be accepted. Masias stated that she understood that

 the magistrate judge is not a United States District Judge, and

 Masias consented to pleading before the magistrate judge.
Case 1:20-cr-00085-TSK-MJA Document 56 Filed 01/27/21 Page 2 of 4 PageID #: 135



 USA v. MASIAS                                                      1:20CR85-3
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 55],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based upon Defendant Masias’s statements during the plea

 hearing   and    the   Government’s       proffer   establishing    that   an

 independent factual basis for the plea existed, the magistrate

 judge found that Defendant Masias was competent to enter a plea,

 that the plea was freely and voluntarily given, that she was aware

 of the nature of the charges against her and the consequences of

 her plea, and that a factual basis existed for the tendered plea.

 The magistrate judge issued a Report and Recommendation Concerning

 Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 55] finding a

 factual basis for the plea and recommending that this Court accept

 Defendant Masias’s plea of guilty to Count Two of the Indictment.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.        He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.            Neither the Defendant

 nor the Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 55], provisionally ACCEPTS Defendant Masias’s guilty

 plea, and ADJUDGES her GUILTY of the crime charged in Count Two of

 the Indictment.

                                       2
Case 1:20-cr-00085-TSK-MJA Document 56 Filed 01/27/21 Page 3 of 4 PageID #: 136



 USA v. MASIAS                                                    1:20CR85-3
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 55],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The Probation Officer shall undertake a presentence

 investigation of Masias, and prepare a presentence investigation

 report for the Court;

       2.    The Government and Defendant Masias shall each provide

 their narrative descriptions of the offense to the Probation

 Officer by February 8, 2021;

       3.    The presentence investigation report shall be disclosed

 to Defendant Masias, counsel for Defendant, and the Government on

 or before April 9, 2021; however, the Probation Officer shall not

 disclose any sentencing recommendations made pursuant to Fed. R.

 Crim. P. 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before April 23, 2021;




                                       3
Case 1:20-cr-00085-TSK-MJA Document 56 Filed 01/27/21 Page 4 of 4 PageID #: 137



 USA v. MASIAS                                                    1:20CR85-3
        ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
         CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 55],
          ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.    The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before May

 7, 2021; and

       6.    Counsel may file any written sentencing memorandum or

 statements      and   motions   for     departure   from   the   Sentencing

 Guidelines, including the factual basis for the same, on or before

 May 21, 2021.

       The magistrate judge released Defendant on the terms of the

 Order Setting Conditions of Release [Dkt. No. 21].

       The Court will conduct the Sentencing Hearing for Defendant

 on June 3, 2021, at 1:00 P.M., at the Clarksburg, West Virginia

 point of holding court.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: January 27, 2021


                                       /s/ Thomas S. Kleeh
                                       THOMAS S. KLEEH
                                       UNITED STATES DISTRICT JUDGE




                                         4
